           19-13895-jlg       Doc 300-2      Filed 07/13/20 Entered 07/13/20 15:48:33                Exhibit B
                                                      Pg 1 of 1

John Dellaportas

From:                              Michael Paul Bowen <MBowen@kasowitz.com>
Sent:                              Thursday, July 9, 2020 11:26 AM
To:                                John Dellaportas; Andrew R. Kurland; Thomas A. Pitta; Beth Khinchuk; Gartman, Chris;
                                   Adam Pollock; Elizabeth M. Aboulafia; Ira Tokayer; jwlodinguer@reitlerlaw.com; Geron,
                                   Yann; Frank A. Oswald; DSpelfogel@foley.com; plabov@foley.com; Rocco A. Cavaliere
Cc:                                Eric D. Herschmann
Subject:                           RE: Sagi Genger deposition - July 15


John – you cannot dictate preconditions to Sagi’s deposition. No other party or witness has demanded agreements to
unilateral preconditions “in writing.” As we have done with all witnesses so far, we expect this party/witness to appear
for his deposition and we will get as far as we can get and if there are any issues remaining after that day of deposition
then that can be addressed, if need be, with the Court. If Sagi fails to appear as noticed for a date/time that you already
agreed is available, we will seek to hold him and you in contempt of court.


Michael Paul Bowen
Kasowitz Benson Torres LLP
1633 Broadway
New York, New York 10019
Tel. (212) 506-1903
Fax. (212) 500-3403
MBowen@kasowitz.com
From: John Dellaportas [mailto:JDellaportas@EMMETMARVIN.COM]
Sent: Thursday, July 9, 2020 11:14 AM
To: Andrew R. Kurland <AKurland@kasowitz.com>; Thomas A. Pitta <TPITTA@EMMETMARVIN.COM>; Beth Khinchuk
<BKHINCHUK@EMMETMARVIN.COM>; Gartman, Chris <chris.gartman@hugheshubbard.com>; Adam Pollock
<Adam@pollockcohen.com>; Elizabeth M. Aboulafia <EAboulafia@cullenllp.com>; Ira Tokayer
<imtoke@mindspring.com>; jwlodinguer@reitlerlaw.com; Geron, Yann <ygeron@reitlerlaw.com>; Frank A. Oswald
<frankoswald@teamtogut.com>; DSpelfogel@foley.com; plabov@foley.com; Rocco A. Cavaliere
<rcavaliere@tarterkrinsky.com>
Cc: Eric D. Herschmann <EHerschmann@kasowitz.com>; Michael Paul Bowen <MBowen@kasowitz.com>
Subject: RE: Sagi Genger deposition - July 15

                                                **EXTERNAL EMAIL**

Andrew:

As previously noted, we expect the same courtesy extended to Sagi that we extended to Eric Herschmann, David Broser,
and William McManus, each of whom was permitted to testify simultaneously in both their individual and
representative capacities. Sagi is the principal officer of TPR, and to the extent anyone has questions of him in that
capacity, they should be part of the same seven-hour deposition. Please confirm in writing that you agree. If you do not
agree, we will take the matter up with the Court, and we can settle on a deposition date after the Court has provided
the requisite guidance. Thank you.

John Dellaportas
Co-Chair, Litigation Department
Emmet, Marvin & Martin, LLP
120 Broadway 32nd Floor
New York, NY 10271

                                                             1
